Filed 5/29/13 P. v. Sindelar CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                     COURT OF APPEA, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D063001

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD237962)

KRISTI KING SINDELAR,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Theodore

M. Weathers, Judge. Affirmed.



         Leslie A. Rose, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Pursuant to a plea agreement, defendant Kristi King Sindelar pled guilty to two

counts driving under the influence of alcohol/drugs with three or more prior DUI

convictions. (Veh. Code, § 23152, subd. (a).) With respect to one count, she also
admitted the truth of an allegation that she had a three strike prior within the meaning of

Penal Code section 667, subdivisions (b) through (i). The trial court sentenced Sindelar

to 40 months in prison, awarded her a total of 588 days of actual and Penal Code section

4019 credits, and imposed various fines and fees.

       Appointed appellate counsel has filed a brief summarizing the proceedings below.

Counsel presents no argument for reversal but asks this court to review the record for

error as mandated by People v. Wende (1979) 25 Cal.3d 436. Pursuant to Anders v.

California (1967) 386 U.S. 738, counsel lists as possible, but not arguable, issues:

       1) Whether the trial court erred in denying Sindelar's motion to dismiss under

Penal Code section 995;

       2) Whether Sindelar properly waived her right to appeal;

       3) Whether Sindelar's plea was valid;

       4) Whether there was a sufficient factual basis for Sindelar's plea;

       5) Whether the trial court abused its discretion in denying Sindelar's motion to

dismiss the three strike prior;

       6) Notwithstanding Sindelar's waiver of her right to be sentenced by the judge

who took her plea (see People v. Arbuckle (1978) 22 Cal.3d 749, 756-757), was a

sentence imposed by a different judge proper;

       7) Were Sindelar's custody credits calculated correctly; and

       8) Did Sindelar's trial counsel provide effective assistance.

       We granted Sindelar permission to file a brief on her own behalf. She has not

responded. Our review of the record pursuant to People v. Wende, supra, 25 Cal.3d 436,

                                             2
and Anders v. California, supra, 386 U.S. 738, including the possible issues listed

pursuant to Anders v. California, has disclosed no reasonably arguable appellate issues.

In this regard, we note that the record amply supports her conviction, and at the time

Sindelar entered her plea, she waived her right to appeal.

       We find that Sindelar was adequately represented both at trial and on appeal.

                                      DISPOSITION

       The judgment is affirmed.




                                                                                BENKE, J.

WE CONCUR:


              McCONNELL, P. J.


                       AARON, J.




                                             3